363 F.2d 875
In the Matter of HILL DREDGING CORPORATION, Debtor.The BOARDWALK NATIONAL BANK, Appellant.v.George F. KUGLER, Jr., Trustee for Hill DredgingCorporation, Debtor, Carl Risley and Helen M.Wright, Respondents.
No. 15588.
United States Court of Appeals Third Circuit.
Argued March 7, 1966.Decided Aug. 9, 1966.

Appeal from the United States District Court for the District of New Jersey; Thomas M. Madden, Judge.


1
John R. Armstrong, Atlantic City, N.J.  (Kirkman, Mulligan, Bell & Armstrong, Atlantic City, N.J., on the brief), for appellant, Boardwalk Nat. Bank.


2
Clarence P. Reberkenny, Camden, N.J.  (Hyland & Reberkenny, Camden, N.J., for respondent, George F. Kugler, Jr., Trustee for Hill Dredging Corporation, on the brief).


3
W. Louis Bossle, Camden, N.J., for appellees, Carl F. Risley and Helen M. Wright.


4
Before SMITH and FREEDMAN, Circuit Judges, and MILLER, District Judge.


5
PER CURIAM.


6
This appeal is from an order entered by the court below in a bankruptcy proceeding. The matter came before the referee in bankruptcy on the Bank's petition seeking the modification of an order entered on December 15, 1964, and a redetermination of the balance allegedly due on a secured claim.  After hearing the referee allowed an interest adjustment but otherwise denied the Bank's claim for relief and entered an order accordingly.  This order was affirmed.  by the District Court.


7
We have carefully reviewed the record and find no error.  In fact, the Bank's claim for relief was totally without merit.


8
The order of the court below will be affirmed.